  Case 19-36053             Doc 19         Filed 02/12/20 Entered 02/12/20 14:16:06                              Desc Main
                                             Document Page 1 of 1
     UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: TYLER J VARGAS                                               ) Case No. 19 B 36053
                                                                 )
                                                      Debtor     ) Chapter 13
                                                                 )
                                                                 ) Judge: JACQUELINE P COX

                                                    NOTICE OF MOTION

   TYLER J VARGAS                                                                 DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   4336 W 183RD ST
   COUNTRY CLUB HILLS, IL 60478

   Please take notice that on March 23, 2020 at 10:30 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on February
   12, 2020.

                                                                                    /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On December 23, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Missing 2015 and 2016 taxes; amend plan - #2.3 - check last box add submit language; amend I - no
   prorated listed and show new job/income.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
